Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Behattad et al. for the “CRS BANDWIDTH SIGNALING” filed 02/04/2020 has been examined.  This application is a continuation of 15/926,848, filed 03/20/2018,is now U.S. Patent #10,588,119, and claims foreign priority to 201741010456, filed 03/24/2017 and 201741012235, filed 04/05/2017 in India.  Claims 1-47 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	Specification
3.	The disclosure is objected to because of the following informalities: The status of the related applications USSN#15/926,848 filed 03/21/2018 noted on the “Cross-reference to Related Application”, para [0001] need to be updated.  This application is now U.S. Patent#10,588,119.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1-8, 11-14, 16-25, 27-36, 40, 42-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiong et al. (U#2017/0223725) in view of Li (US#2014/0177562).  
Regarding claims 1, 28, the references disclose a system and method for uplink design for cell specific reference signal (CRS) in Narrow Band (NB) Internet of Things (IoT) of cellular based environment, according to the essential features of the claims.  Xiong et al. (U#2017/0223725) discloses an method for wireless communication at a user equipment/base station (UE)/(BS)(see Figs. 1, 8 and the Abstract; para [0026]-[0028]), comprising: determining a set of resource blocks (RBs) on at least one subframe for monitoring for cell specific reference signal (CRS) from a BS/UE (see Fisg. 3, 7; para [0042], [0060] plus and para [0076]: At 310, narrowband uplink scheduling grants and downlink scheduling allocations can be determined for a plurality of UEs and para [0076] for MTC-resource element groups (M-REGs) mapping rule is designed based on the CRS pattern), wherein the set of RBs for the CRS on the at least one subframe includes a center set of RBs and a number of RBs around a center frequency on a subset of subframes, and wherein the center set of RBs have a size based on a bandwidth capability of the UE and a system bandwidth (Xiong et al.: see Figs. 6-7, para [0053]-[0055] & para [0076]-[0078]).  It’s noted that synchronization signals (SS) or cell-specific reference signals (CRS) are physical signals used to support physical-layer functionality and they do not carry any information from the Medium Access Control (MAC) layer.  Both signals are transmitted according to a pre-defined pattern, i.e. in selected subcarriers and time slots, and the pattern is typically relatively sparse.
 However, Xiong does not disclose expressly wherein monitoring for the CRS from the BS on the subframe based on the set of monitored RBs.  In the same field of endeavor, Li (US#2014/0177562) teaches in para. [0059] indicated that before the UE acquires SIB and get see Fig. 5; para [0055], [0060]-[0063]). 
Regarding claims 2, 29, the reference further teach wherein the number of RBs and the subset of subframes are signaled by the BS (Xiong et al.: Fisg. 3, 7; para [0042], [0060]).
Regarding claim 3, the reference further teach wherein monitoring for the CRX from the BS during an UL gap occurring between UL transmission (Xiong et al.: see Figs. 2-6; para [0036]-[0048] & [0054]-[0055]).
Regarding claims 4, 30, the reference further teach wherein the UE monitors a center 6 RBs for the CRS (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claims 5, 31, the reference further teach wherein the UE monitors a center 24 or 25 RBs for the CRS (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claims 6, 32, the reference further teach wherein the UE refrains from monitoring the CRS on other RBs on the at least one subframe (Xiong et al.: para [0061]).
Regarding claims 7, 33, the reference further teach wherein the at least one subframe comprises one or more of a physical downlink control channel (PDCCH) transmission or a physical downlink shared channel (PDSCH) transmission, and the set of RBs on comprises at least one of a first set of RBs allocated for the PDCCH transmission or a PDCCH search space Xiong et al.: see Figs. 2-6; para [0036]-[0048] & [0054]-[0055]).
Regarding claims 8, 36, the reference further teach wherein the set of RBs for monitoring for the CRS further comprise a third set of RBs comprising RBs around the first set of RBs allocated for the PDCCH search space or the second set of RBs allocated for the PDSCH transmission (Xiong et al.: see Figs. 2-6; para [0036]-[0048] & [0054]-[0055]).
Regarding claim 11, the reference further teach wherein the first set of RBs comprises resources allocated for a physical broadcast channel (PBCH)(Xiong et al.: para [0021]-[0022]).
Regarding claim 12, the reference further teach wherein the set of RBs include each RB in a narrowband allocated to the PDCCH transmission, the PDCCH search space or the PDSCH transmission (Xiong et al.: see Figs. 1-4; para [0022]-[0043]). 
Regarding claim 13, the reference further teach wherein the set of RB includes each RB between the PDCCH search space and a PDSCH allocation when the UE is expected to monitor both the PDCCH search space and the PDSCH transmission on a same subframe (Xiong et al.: see Figs. 1-4; para [0022]-[0043]).
Regarding claims 14, 40, the reference further teach wherein the set of RBs for subframes in between a PUSCH transmission or repetitions for a single transport block are based on a transmission narrowband used by the UE for a physical uplink shared channel (PUSCH) transmission (Xiong et al.; Fig. 5; para [0054]-[0061]).
Regarding claim 16, the reference further teach wherein the set of RBs include narrowbands allocated for PUSCH when a duplexing scheme is time division duplexing (TDD)   (Xiong et al.; Fig. 5; para [0054]-[0061]).
Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claim 18, the reference further teach wherein the information further comprises additional parameters that identify the set of RBs that the UE uses to monitor for the CRS (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claims 19, 43, the reference further teach wherein determining a set of CRS RBs based on the set of RBs (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claim 20, the reference further teach wherein the set of CRS RBs is based on a reduced bandwidth below the bandwidth capability of the UE or is based on an indication of the set of CRS RBs from the BS (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claims 21, 44, the reference further teach wherein a bandwidth of the set of RBs for the CRS is a function of at least one of a channel and an allocation (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claim 22, the reference further teach wherein when receiving a machine type communication physical downlink control channel (MPDCCH), the bandwidth of the set of RBs is based on a number of surrounding RBs on either side of the MPDCCH (Xiong et al.: see Fig. 7; para [0076]-[0078]). 
Regarding claim 23, the reference further teach wherein when receiving a physical downlink shared channel (PDSCH), the bandwidth of the set of RBs is based on the allocation for the PDSCH (Xiong et al.: see Figs. 1-4; para [0022]-[0043]).
Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claim 25, the reference further teach wherein when the UE hops from a first narrowband in a first subframe to a second narrowband in a second subframe, the UE monitors both the first narrowband and the second narrowband in both the first subframe and the second subframe for the CRS (Li et al.: Fig. 4; para [0030]-[0039]).
Regarding claims 45, 46, the reference further teach wherein transmitting UE specific reference signal (UE-RS) based communication to the UE; and reusing CRS tones for data for the UE-RS based communication; indicating reuse of the CRS tones for the data for the UE (Xiong et al.: see Figs. 6-7, para [0053]-[0055] & para [0076]-[0078]).
Regarding claims 27, 47, they are apparatus claims corresponding to the method claims 1, 28 examined above.  Therefore, claims 27, 47 are analyzed and rejected as previously discussed in paragraph above with respect to claims 1, 28.
One skilled in the art would have recognized the need for effectively and efficiently  uplink design for Narrow Band (NB) Internet of Things (IoT) in cellular based environment, and would have applied Li’s teaching of the implementing new carrier type (NCT) in a wireless communication system into Xiong' s physical downlink control channel (PDCCH) design for narrowband communications.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Li’s methods and apparatus for implementing NCT in a wireless communication system into Xiong's PDCCH design for narrowband deployment with the motivation being to provide a method and apparatus for uplink grants for narrowband Internet of Things.
Allowable Subject Matter
7.	Claims 9, 15, 26, 37, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the third set of resource blocks comprises X resource blocks in frequency above the first set of resource blocks or the second set of resource blocks and Y resource blocks in frequency below the first set of resource blocks or the second set of resource blocks; wherein when the UE is configured to monitor an early termination channel, the set of resource blocks is based on a second set of resource blocks for the early termination channel, and when the UE is not configured to monitor the early termination channel, the set of resource blocks is based on the center set of resource blocks having the size based on the bandwidth capability of the UE; wherein when the UE hops from a first narrowband in a first subframe to a second narrowband in a second subframe, the UE monitors at least one of the first narrowband or the second narrowband based on the at least one subframe being the first subframe or the second subframe, the at least one subframe comprising a physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH), or the at least one subframe being prior to a starting subframe of the PDCCH or the PDSCH or subsequent to an ending subframe of the PDCCH or the PDSCH, as specifically recited in the claims.  
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and

invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

11.	Claims 1-47 of the present application Serial No. 16/781,985 (hereinafter Application ‘985) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-104 of U.S. Patent#10,588,119 (hereinafter ‘119) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-104 of U.S. Patent ’119 are equivalent to the combination of pending claims 1-47 of Application ‘985 for facilitating uplink design for Cell Specific Reference Signal (CRS) in Narrow Band (NB) Internet of Thing (IoT) of cellular based environment.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Gao et al. (US#2019/0028245) is cited to show the narrowband physical broadcast channel transmission method and device.
The You et al. (US#10,263,747) is cited to show the downlink signal reception method and UE, and downlink signal transmission method, BS.
The You et al. (US#10,171,931) is cited to show method for receiving downlink control channel by MTC device and terminal.
The Park et al. (US#9,219,994) is cited to show the methods for transmitting and receiving downlink data in MBSFN subframe and apparatuses thereof.
The Xu et al. (US#9,769,817) is cited to show the linked narrowband operation for MTC.
The Chen et al. (US#9,622,230) is cited to show the narrowband partitioning and efficient resource allocation for low cost UE.
The Bashar et al. (US#9,681,428) is cited to show the down sampling of CRS for a NCT.
The Lagerqvist et al. (US#10,218,482) is cited to show the network node and method for managing transmission of cell reference symbols.
The Chen et al. (US#2017/0171841) is cited to show the Control-less Data Transmission for Narrow Band Internet of Things.
The Lee et al. (US#2018/0077696) is cited to show the random access method considering a coverage level, subcarrier spacing configuration and/or multi-tone configuration in IoT environment.

The Rico et al. (US#2016/0338062) show the narrowband definition for enhanced machine type communication. 
The Homchaudhuri et al. (US#2014/0301262) show the In-subframe adaptive adjusting.
The Fakoorian et al. (US#2017/0201989) is cited to show uplink channel design for narrowband devices.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/24/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477